DETAILED ACTION
The action is responsive to the amendment filed on 10/27/2021. Claims 1, 3-7, 9, 10 and 12-19 are pending in the case. Claims 1, 10 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9, 10 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Hwang et al. (US Patent Pub. No. 20080163053 A1) discloses presenting a menu icon, presenting a number of additional menu icons adjacent to the menu icon based on the touch, detecting a touch of one of the additional menu icons, presenting expanded menu options of the touched additional menu icon, and performing a function corresponding to one of the expanded menu options.
Park et al. (US Patent Pub. No. 20170060315 A1) discloses presenting differently sized menus containing different menu icons from a set of menu icons comprising different menu options where a menu is presented based on a size of a user touch.
Nordenhake et al. (US Patent Pub. No. 20100283744 A1) discloses presenting differently sized menus containing additional menu icons based on a size of a touch where the touch can be a rotating touch.
Lee (US Patent Pub. No. 20150341399 A1) discloses presenting collaborative documents to a plurality of devices based on an access control list for the collaborative documents.
Gottsacker et al. (US Patent Pub. No. 20040135805 A1) discloses displaying different menus to different users depending on a user role for a particular document.
Kolter et al. (US Patent Pub. No. 20130019175 A1) discloses displaying menus in response to a stylus touch.

Coldefy et al. (US Patent Pub. No. 20110119624 A1) discloses determining whether a touch is a finger or stylus touch based on the size of the touch contact and changing the size of a menu or conditioning entries of the menu depending on the type of touch.
However the features of selecting, based on determining whether the touch was caused using a stylus or finger, a plurality of additional menu icons to add to a set of additional menu icons, wherein the plurality of additional menu icons comprises menu options for finger touches when the size of the touch is caused using the finger and comprises menu options for stylus touches when the size of the touch is caused using the stylus when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171